[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 07-14443                   March 26, 2008
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                        ________________________

                     D. C. Docket No. 03-00221-CR-WS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MARIA A. DE LOS ANGELES GARCIA-FLORES, a.k.a.
Maria Garcia,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                              (March 26, 2008)

BeforeTJOFLAT, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Gregory Hughes, appointed counsel for Maria De Los Angeles
Garcia-Flores, has filed a motion to withdraw on appeal supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967).

      Previously, in United States v. Maria De Los Angeles Garcia-Flores,

no. 04-15327, we affirmed Garcia-Flores’s convictions for: (1) conspiracy to

possess with intent to distribute cocaine, in violation of 21 U.S.C. §§ 846,

841(b)(1)(A); (2) possession with intent to distribute cocaine, in violation of

21 U.S.C. §§ 846, 841(a)(1),(b)(1)(A); and (3) failure to appear in court, in

violation of 18 U.S.C. § 3146(a). Although we affirmed the sentence for

Garcia-Flores’s failure to appear, we vacated her drug trafficking sentences and

remanded for resentencing in accordance with United States v. Booker, 543 U.S.

220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). The district court resentenced

Garcia-Flores to 188 months imprisonment on both counts, set to run concurrently,

followed by 5 years supervised release, and she now appeals the reimposed

sentences.

      Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no issues of arguable merit, counsel’s

motion to withdraw is GRANTED, and Garcia-Flores’s aggregate sentence is

AFFIRMED.

                                           2